 
 Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (the “Agreement”) is entered into
by and between SeaChange International, Inc. (the “Company”) and Bruce Mann (the
“Employee”).


1. Termination of Employment.  Employee’s employment will terminate on
October 19, 2010 (the “Separation Date”).  By signing this Agreement, Employee
acknowledges receipt of all salary, bonuses, and other employment compensation,
and payment for all accrued, unused vacation, due through and including the
Separation Date (excluding the salary continuance provided for in Section 4(b)
below).
 
2. Benefits.  Whether or not Employee signs this Agreement, Employee may elect
to continue Employee’s group medical and/or dental insurance coverage at
Employee’s expense for up to eighteen (18) months following the Separation Date,
provided Employee or Employee’s eligible dependent(s) remain eligible for such
coverage under the federal law known as COBRA.  The Company will provide
Employee with further information relating to Employee’s eligibility for COBRA
coverage under separate cover.  Except as provided herein, Employee’s right to
any and all Company benefits terminated on the Separation Date.
 
3. Stock Options.  Except as provided in Section 4 below with the Company’s
receipt of this Agreement executed by Employee that has not been revoked during
the Revocation Period, as set forth in the Company’s Amended and Restated 2005
Equity Compensation and Incentive Plan and the Company’s Amended and Restated
1995 Stock Option Plan (collectively, the “Stock Option Plans”) and Employee’s
Stock Option Agreements with the Company (the “Stock Option Agreements”) issued
thereunder (a true and complete list of which outstanding Stock Option
Agreements is set forth on Exhibit A hereto), Employee’s options to purchase
stock in the Company ceased vesting on the Separation Date.  All of Employee’s
rights and obligations to stock options, including without limitation vesting,
exercise and expiration, will continue to be governed by the terms and
conditions of the Stock Option Plans and the Stock Option Agreements.
 
4. Post-Termination Consideration.
 
(a)           Release Consideration. If Employee signs this Agreement within
twenty-one (21) days and does not revoke Employee’s acceptance within seven (7)
days thereafter (the “Revocation Period”), then, in exchange for the promises
contained herein, the Company will provide Employee with the following release
consideration (the “Release Consideration”), which consideration Employee
acknowledges is not otherwise owed to Employee under any employment agreement
(oral or written) or any Company policy or practice:
 
(i)  In exchange for Employee’s release of claims under the federal Age
Discrimination in Employment law (“ADEA”), and notwithstanding Section 3 above,
the Company shall provide accelerated vesting for seventeen thousand five
hundred fifty (17,550) Restricted Stock Units (“RSUs”) that were granted on
April 30, 2009.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  In exchange for Employee’s release of all other claims of discrimination
of any sort, and notwithstanding Section 3 above, the Company shall provide
accelerated vesting for an additional thirteen thousand six hundred twenty
(13,620) RSUs that were granted on May 16, 2008.
 
Effective upon the expiration of the Revocation Period, the agreements
evidencing the RSUs referenced in Section 4(a)(i) and (ii) above shall be and
hereby are amended to effect the accelerated vesting stipulated in Section
4(a)(i) and (ii) above, as applicable.
 
(b)           Additional Consideration.  As additional consideration for, and in
exchange for the release of, all other claims contained in the Employee’s
General Release of Claims set forth below, the Company shall pay Employee a
total gross amount of $184,615.38, representing thirty-two (32) weeks of pay,
less all applicable deductions, to be paid in sixteen (16) equal installments on
the Company’s regular payroll schedule, the first such payment to be made on the
first regular payroll date after the 7-day Revocation Period has expired.
 
5. Internal Revenue Code Section 409A.  In the event Employee is determined to
be a “Specified Employee” under Treasury Regulation Section 1.409A-1(i) upon
Employee’s separation from service, any payment under this Agreement shall not
be paid until at least six (6) months after such separation
date.  Notwithstanding the foregoing, Employee’s termination of employment (and
Separation Date) under this Agreement (a) shall occur only if it constitutes a
“separation from service” within the meaning of  Treasury Regulation Section
1.409A-1(h)(1) and (b) in the case of any “involuntary separation from service”
under Treasury Regulation 1.409A-1(n), the six month delay shall only be applied
to the extent such amounts, when added to all other amounts required to be taken
into account under the “separation pay” limitation of Treasury Regulation
Section 1.409A-1(b)(9)(iii), would, if paid within such period, exceed the
Employee’s Statutory Maximum.  Payment of any delayed amounts shall be made as
soon as is administratively practicable, but no more than ten (10) business
days, after the expiration of such six (6) month period.  For purposes of this
Section, the term “Statutory Maximum” means, with respect to a Specified
Employee, the “two (2) times the lesser of” amount describe in Treasury
Regulation Section 1.409A(b)(9)(iii)(A).
 
6. Company Property.  By signing this Agreement, Employee represents and
acknowledges that Employee has returned to the Company all originals and copies
(both in paper and electronic form) of all Company documents and data and all
Company property, including without limitation, personal computers, laptops, fax
machines, scanners, copiers, cellular phones, Company credit cards and telephone
charge cards, manuals, building keys and passes, courtesy parking passes,
diskettes, intangible information stored on diskettes, software programs and
data compiled with the use of those programs, software passwords or codes,
tangible copies of trade secrets and confidential information, sales forecasts,
names and addresses of Company customers and potential customers, customer
lists, customer contacts, sales information, sales forecasts, memoranda, sales
brochures, business or marketing plans, reports, projections, and all other
information or property held or used by Employee in connection with Employee’s
employment with the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
7. General Release of Claims.
 
(a)           In exchange for the Release Consideration, Employee, on behalf of
Employee and Employee’s spouse, heirs, executors, administrators, trustees,
legal representatives, and assigns, hereby releases, indemnifies, holds harmless
and forever discharges the Company, its predecessors and successors, its past
and present parent corporations, divisions, subsidiaries, and affiliates, and
the past and present officers, directors, employees, consultants, shareholders,
partners, benefit plans, attorneys, agents, and assigns of any of them (any or
all of which are referred to as the “Releasees”), from any and all claims,
demands, liabilities, actions, and causes of action of every name and nature,
whether known or unknown, that Employee now has or ever had from the beginning
of the world to Effective Date or that arise out of or relate to Employee’s
employment by or separation from employment with the Releasees or any of
them.  This general release of claims is intended by Employee to be all
encompassing and to act as a full and total release of any legally available
claims, whether specifically enumerated herein or not, that Employee may have or
may have had against the Releasees arising from conduct occurring up to and
through the Effective Date of this Agreement, including but not limited to any
and all claims under local, state or federal law for wrongful discharge,
wrongful termination, or wrongful dismissal; any and all claims for breach of an
express or implied contract, covenant, or agreement; any and all claims for
unlawful discrimination or harassment (including but not limited to claims
alleged based on race, sex, sexual preference or sexual orientation, marital
status, pregnancy, religion, creed, age, handicap, disability, national origin,
ethnic heritage, ancestry, veteran status, retaliation, or any other protected
classification protected by local, state, or federal law); any and all claims
for violation of any fair employment practice law, including the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq.; any and all claims
under the Family and Medical Leave Act or any other federal or state law
concerning leaves of absence; any and all claims under the Worker Adjustment and
Retraining Notification (“WARN”) Act or any other local, state, or federal law;
any and all claims under the Employee Retirement Income Security Act (other than
claims against an employee benefit plan seeking payment of a vested benefit
under the terms of that plan); any and all claims for infliction of emotional
distress; any and all claims for defamation; any and all claims for invasion of
any right of privacy; any and all negligence claims; any and all tort claims;
any and all statutory claims; any and all constitutional claims; any and all
claims for violation of  any civil rights; any and all claims for reinstatement
or reemployment by the Releasees; any and all claims for wages, bonuses,
incentive compensation, equity compensation, stock payments or appraisal rights,
phantom stock payments, or other compensation or benefits, and any and all
claims for compensatory or punitive damages, interest, attorney’s fees, or
costs, including costs and fees already incurred.
 
(b)           This release shall not be construed to impair Employee’s right to
enforce the terms of this Agreement, the Stock Option Agreements or the RSUs
specified in Section 4(a)(i) and (ii).  This release shall terminate that
certain Amended and Restated Change-in-Control Severance Agreement, dated as of
December 21, 2009, by and between the Company and the Employee.
 
(c)           This release does not include any claim which, as a matter of law,
cannot be released by private agreement.  Nor does this release prohibit or bar
Employee from providing truthful testimony in any legal proceeding or from
cooperating with, or making truthful disclosures to, any local, state, or
federal governmental agency.  Notwithstanding the foregoing, with respect to any
claim that cannot be released by private agreement, Employee agrees to release
and waive Employee’s right (if any) to any monetary damages or other recovery as
to such claims, including any claims brought on Employee’s behalf, either
individually or as part of a collective action, by any governmental agency or
other third party.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           This release shall not preclude Employee from submitting claims
for coverage for any claims asserted against Employee as a result of actions or
omissions in the course of Employee’s non-negligent duties during Employee’s
employment with the Company.
 
8. Non-Filing of Claims.  Employee represents and warrants that Employee has not
filed any complaints, charges or claims for relief against any of the Releasees
with any local, state or federal court or administrative agency.
 
9. Confidentiality of Agreement.  Employee agrees to keep the terms of this
Agreement and amount of post-termination consideration provided completely
confidential, and not to disclose any such matters to anyone, in words or in
substance, except as set forth in this Section 9.  Employee may disclose the
terms of and consideration under this Agreement (a) to Employee’s spouse,
attorney, and/or accountant, provided that Employee shall first obtain any such
person’s written agreement to keep any such matters completely confidential and
not to disclose any such matters to anyone; (b) to the extent required by law or
to the extent necessary to enforce Employee’s rights under this Agreement; and
(c) to the extent permitted under Section 7(c).
 
10. Non-Disparagement.  Except as permitted by Section 7(c), Employee agrees not
to make any direct or indirect statement, written or oral, which disparages the
Company, its products or services, or any of its directors, officers, employees,
or agents, or take any action or conduct himself in any way that adversely
affects the reputation or goodwill of the Company, its products or services, or
any of its directors, officers, employees or agents.  Employee further agrees
not to communicate with any of the Company’s directors, analysts or investors
without prior written approval from William Styslinger.
 
11. Cooperation.  Employee hereby agrees to provide any and all necessary
assistance to and cooperation with the Company if called upon by it with regard
to: (i) the transition of Employee’s job responsibilities, (ii) any lawsuit,
claim, action, investigation, administrative review or otherwise that may be
brought by a third party against the Company and which may involve facts or
knowledge of which Employee may be aware as a result of Employee’s employment or
position with the Company, and (iii) any other reasonable requests for
information or assistance made by the Company through the one-year anniversary
of the Separation Date.
 
12. Waiver of Rights and Claims Under the Age Discrimination in Employment
Act.  Because Employee is forty (40) years of age or older, Employee is
protected against age discrimination by the federal Age Discrimination in
Employment Act.  Employee has or may have specific rights and/or claims under
the Age Discrimination in Employment Act of 1967 (ADEA) and the Employee agrees
that:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           In consideration for the amounts described in Section 4(a) and
4(b) of this Agreement, which Employee is not otherwise entitled to receive,
Employee specifically and voluntarily waives such rights and/or claims under the
ADEA, as amended by the Older Workers Benefit Protection Act, that Employee
might have against the Company Releasees to the extent such rights and/or claims
arose prior to the date this Agreement was executed.
 
(b)           Employee understands that rights or claims under the ADEA which
may arise after the date this Agreement is executed are not waived by Employee.
 
(c)           The Company has advised Employee that Employee has at least
twenty-one (21) days within which to consider the terms of this Agreement
(including all Exhibits) and to consult with or seek advice from an attorney of
Employee’s choice prior to executing this Agreement.  If Employee signs this
Agreement in fewer than twenty-one (21) days, Employee acknowledges that the
decision was entirely voluntary and that Employee was given the full twenty-one
(21) days to consider the Agreement.  If Employee does not sign this Agreement
and return it to the Company within twenty-one (21) days, the offer contained
herein shall be null and void.


(d)           The twenty-one (21) day review period will not be affected or
extended by any revisions, whether material or immaterial, that might be made to
this Agreement.
 
(e)           Employee understands that Employee may revoke this Agreement for a
period of seven (7) days after signing this Agreement, and that it shall not be
effective or enforceable until the expiration of this seven (7) day Revocation
Period.  To revoke this Agreement, a written notice of revocation must be
received by Human Resources at the Company within the 7-day revocation period.
 
(f)           Employee has carefully read and fully understood all of the
provisions of this Agreement, and Employee knowingly and voluntarily agrees to
all of the terms set forth in this Agreement; and
 
(g)           In entering into this Agreement Employee is not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.
 
13. Binding Nature of Agreement.  This Agreement shall be binding on and inure
to the benefit of Employee and Employee’s heirs, administrators,
representatives, and executors.  Employee’s obligations under this Agreement are
personal and may not be assigned. The Company may assign its rights and
obligations under this Agreement.  This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns.
 
14. Use of the Agreement as Evidence; Liability.  This Agreement may not be used
as evidence in any proceeding of any kind, except a proceeding in which one of
the parties or a Releasee alleges a breach of the terms of this Agreement or
elects to use this Agreement as a defense to any claim.  This Agreement shall
not constitute an admission or acknowledgment of liability or wrongdoing on the
part of any or all of the Releasees.
 
 
 

--------------------------------------------------------------------------------

 
 
15. Nondisclosure and Noncompetition Obligations.  Regardless of whether
Employee signs this Agreement, the Employee Noncompetition, Nondisclosure and
Developments Agreement with the Company (the “Noncompetition Agreement”), which
is attached hereto as Exhibit A shall remain in full force and effect following
the Separation Date.  Employee represents and acknowledges that he has at all
times complied with the Noncompetition Agreement, and will continue to do so
following the Separation Date.  Employee also acknowledges that, with respect to
any invention, modification, discovery, design, development, improvement,
process, software program, work of authorship, documentation, formula, data,
technique, know-how, trade secret or intellectual property right whatsoever or
any interest therein (whether or not patentable or registrable under copyright,
trademark or similar statutes or subject to analogous protection) (herein called
“Developments”) which Employee made, conceived, created, discovered, invented or
reduced to practice (either alone or with others) at any time during his
employment with the Company that (i) relates to the business of the Company or
any customer of or supplier to the Company or any of the products or services
being developed, manufactured or sold by the Company or which may be used in
relation therewith, (ii) results from tasks assigned Employee by the Company or
(iii) results from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company, he agrees and
represents that:
 
1. such Developments and the benefits thereof are the sole and absolute property
of the Company and its assigns, as works made for hire or otherwise;
 
2. he has promptly disclosed to the Company (or any persons designed by it) each
such Development;
 
3. as may be necessary to ensure the Company’s ownership of such Developments,
Employee has assigned, or will assign by the Separation Date, any rights
(including, but not limited to, any copyrights and trademarks) he may have or
acquire in the Developments and benefits and/or rights resulting therefrom to
the Company and its assigns without further compensation;
 
4. he has communicated, or will communicate before the Separation Date, without
cost or delay, and without disclosing to others the same, all available
information relating thereto (with all necessary plans and models) to the
Company; and
 
5. he will, during and after the Employment Period, at the request and cost of
the Company, promptly sign, execute, make and do all such deeds, documents, acts
and things as the Company and its duly authorized agents may reasonably require
to:
 
(i)           apply for, obtain, register and vest in the name of the Company
alone (unless the Company otherwise directs) letters patent, copyrights,
trademarks or other analogous protection in any country throughout the world and
when so obtained or vested to renew and restore the same; and
 
(ii)           assist in the defense of any judicial, opposition or other
proceedings in respect of such applications and any judicial, opposition or
other proceedings or petitions or applications for revocation of such letters
patent, copyright, trademark or other analogous protection.
 
 
 

--------------------------------------------------------------------------------

 
 
16. Consequences of Breach.  Employee understands and agrees that the Company
may terminate Employee’s eligibility for the Release Consideration if Employee
violates this Agreement or the Noncompetition Agreement, and that the Company
shall further have the right to recover from Employee any Release Consideration
paid to Employee or on Employee’s behalf during any time periods following the
commencement of any such breach.  Employee further agrees that a breach of
Paragraphs 6, 8, 9, 10, 11 and/or 15 herein would result in irreparable harm to
the Company and that money damages would not provide an adequate
remedy.  Therefore, Employee agrees that in addition to any other rights that it
may have, the Company shall have the right to specific performance and
injunctive relief in the event Employee breaches any of those Paragraphs of this
Agreement.
 
17. Entire Agreement; Modification. With the exception of the Noncompetition
Agreement, the Stock Option Plans, the Stock Option Agreements and the
agreements evidencing the RSUs, all of which shall remain in full force and
effect, this Agreement is the entire agreement between the Company and Employee
and all previous agreements or promises between them are superseded and
void.  This Agreement may be modified only by a written agreement signed by
Employee and an officer of the Company.
 
18. Acknowledgements.  By signing this Agreement, Employee acknowledges that
Employee has carefully read and fully understands this Agreement, Employee is
not relying on any representations by any representative of the Company
concerning the meaning of any aspect of this Agreement, Employee has had
twenty-one (21) days to review this Agreement, and Employee is signing it
voluntarily.
 
19. Governing Law; Interpretation.  In the event of any dispute, this Agreement
will be construed as a whole, will be interpreted in accordance with its fair
meaning, and will not be construed strictly for or against either Employee or
the Company.  The internal laws of The Commonwealth of Massachusetts, exclusive
of rules and principles of conflicts of law, will govern any dispute about this
Agreement.  If for any reason any part of this Agreement shall be determined to
be unenforceable, the remaining terms and conditions shall be enforced to the
fullest extent possible.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date last written below.
 

            /s/ Bruce Mann     
October 19, 2010
  Bruce Mann      
DATE
                                      SEACHANGE INTERNATIONAL, INC.             
        By: /s/ Laura Watson         October 19, 2010            DATE    Title: 
Senior Director, Human Resources                      By:  /s/ Kevin M.
Bisson                        Title:  Chief Financial Officer, Treasurer,       
  Secretary and Senior Vice President, Finance and Administration       



 
 

--------------------------------------------------------------------------------

 
 